      Case 2:19-cr-00352-DLR Document 100 Filed 02/03/20 Page 1 of 3



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                   No. CR-19-0352-01-PHX-DLR
10                  Plaintiff,                   FINDINGS AND RECOMMENDATION OF
                                                 THE MAGISTRATE JUDGE UPON A PLEA
11   v.                                          OF GUILTY
12   Joseph Menaged,
13                  Defendant.
14
15   TO THE HONORABLE DOUGLAS L. RAYES, UNITED STATES DISTRICT JUDGE.

16          Upon Defendant's request to enter a plea of guilty pursuant to Rule 11, of the Federal

17   Rules of Criminal Procedure, this matter came on for hearing before United States

18   Magistrate Judge Michelle H. Burns on January 30, 2020, with the written consents of

19   Defendant, counsel for Defendant, and counsel for the United States of America.

20          In consideration of that hearing and the statements made by the Defendant under

21   oath on the record and in the presence of counsel, and the remarks of the Assistant United

22   States Attorney and of counsel for Defendant,

23          I FIND as follows:

24          (1) that Defendant understands the nature of the charge to which Defendant pleads

25   and the elements of the offense(s) to which Defendant is pleading guilty;

26          (2) that Defendant understands the right to trial by jury, to persist in a plea of not

27   guilty, to the assistance of counsel, and appointed counsel if necessary at trial and at every

28   other stage of the proceeding, to confront and cross-examine adverse witnesses, to testify
      Case 2:19-cr-00352-DLR Document 100 Filed 02/03/20 Page 2 of 3



 1   and present evidence, to compel the attendance of witnesses and the right against
 2   compelled self-incrimination;
 3           (3) that Defendant understands the maximum possible penalty for the offense to
 4   which Defendant is pleading guilty, including imprisonment, fine and supervised release,
 5   and where applicable, any mandatory minimum penalty; that Defendant understands the
 6   effect of the supervised release term; that Defendant understands the Court’s authority to
 7   order restitution and its obligation to impose a special assessment and any applicable
 8   forfeiture;
 9           (4) that Defendant understands the Court’s obligation to calculate the applicable
10   sentencing guideline range and to consider that range, possible departures under the
11   Sentencing Guidelines, and other sentencing factors under 18 U.S.C. § 3553(a); and that
12   Defendant understands that the sentencing guidelines are advisory, not mandatory, and that
13   the Court may sentence outside those guidelines;
14           (5) that the plea of guilty by Defendant has been knowingly, intelligently, and
15   voluntarily made and is not the result of force or threats or of promises apart from the plea
16   agreement between the parties;
17           (6) that Defendant is competent to plead guilty;
18           (7) that Defendant understands that statements under oath may later be used in a
19   prosecution for perjury or false statements;
20           (8) that Defendant understands that by pleading guilty Defendant is waiving the
21   right to a jury trial;
22           (9) that Defendant understands the terms of any plea agreement provision waiving
23   the right to appeal or to collaterally attack the sentence, and has knowingly, intelligently,
24   and voluntarily waived those rights;
25           (10) that Defendant is satisfied with the representation provided by defense counsel;
26   and
27           (11) that there is a factual basis for Defendant's plea;
28           I RECOMMEND that the plea of Guilty be accepted.


                                                   -2-
      Case 2:19-cr-00352-DLR Document 100 Filed 02/03/20 Page 3 of 3



 1                                           ORDER
 2          IT IS ORDERED that any objection to the guilty plea proceedings and any request
 3   for supplementation of those proceedings be made by the parties in writing and shall be
 4   specific as to the objection or request made. All objections or requests for supplementation
 5   shall be filed within fourteen (14) days of the date of service of a copy of these findings
 6   unless extended by an Order of the assigned district judge.
 7          IT IS FURTHER ORDERED no more than ten (10) character letters shall be
 8   submitted by defense counsel in criminal cases, unless otherwise ordered by the court.
 9          IT IS FURTHER ORDERED original letters must be submitted by defense counsel
10   in paper form with the original to the U.S. Probation Office and copies to the sentencing
11   judge and opposing counsel at least five (5) business days prior to the sentencing.
12   Character letters shall not be mailed directly to the sentencing judge by any family
13   members or other persons writing in support of the Defendant. Character letters or a notice
14   of such shall not be filed electronically unless otherwise ordered by the court.
15          IT IS FURTHER ORDERED that any motions for upward departure, downward
16   departure and sentencing memoranda must be filed, at least, seven (7) business days prior
17   to the sentencing date. Responses are due three (3) business days prior to the sentencing
18   date. Any motion to continue sentencing must be filed promptly upon discovery of the
19   cause for continuance and must state the cause with specificity. Motions to continue
20   sentencing filed less than fourteen (14) days before sentencing are disfavored. If either
21   party intends to call a speaker at sentencing, other than the Defendant, counsel must notify
22   the Courtroom Deputy at least three (3) business days in advance.
23          Dated this 31st day of January, 2020.
24
25                                                     Honorable Michelle H. Burns
26                                                     United States Magistrate Judge

27
28


                                                 -3-
